Exhibit 10.2
 
DISTRIBUTION AGREEMENT


THIS AGREEMENT made as of the 3rd day of December, 2013. ("Effective Date")


BETWEEN:


APP VENTURES LTD., a Hong Kong private limited liability company having its
principal place of business located at 1551 Gloucester Road, 11th Floor,
Waichai, Hong Kong (“App Ventures”);


AND:


CLOUD SECURITY CORP, a company incorporated under the laws of the State of
Nevada having its principal place of business located at 4590 MacArthur Blvd.,
Suite 500, Newport Beach, CA 92660 (the “Distributor”).


WHEREAS:


A.            App Ventures develops and produces cutting edge sensor technology
products with a secure communication framework that detects web-based attached
on web apps and website under  the “App Fence” and “AppSecure” brand name (the
“Product”).


B.             The Distributor is engaged in the mobile security business.


C.             App Ventures and the Distributor have agreed to enter into this
Agreement, whereby the Distributor will have the exclusive right to distribute,
market, sell and promote the Product throughout the Territory.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein set forth and other good and valuable consideration, the
parties agree as follows:


I.              DEFINITIONS


In this Agreement, the following terms have the following meanings:


1.1           “Confidential Information” means any and all technical or business
information, data, designs, concepts, ideas, Product, processes, methods,
techniques, specifications, formulas, compositions, samples, know-how, trade
secrets, and improvements of a confidential or proprietary nature, whether in
tangible form or not, which relate to the Product, or the development,
manufacture, end-use, or commercialization thereof, and were disclosed by one
party to the other party under this Agreement. As used herein, “Confidential
Information” shall not include information a party can demonstrate through its
records:



 
(a)
is, at the time of disclosure, available to the general public;

 

 
(b)
becomes at a later date available to the general public through no fault of the
receiving party, and then only after said later date;




 
(c)
was already in the possession of the receiving party without restriction prior
to the date of disclosure;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(d)
is disclosed to the party without secrecy obligations by a third party who had a
lawful right to disclose it; or




 
(e)
is independently developed by personnel of the receiving party who had no direct
or indirect access to the Confidential Information of the disclosing party.

 
1.2           "Customers" means, at any time and form time to time, the
customers of Distributor in respect of the Product.


1.3           "Product" means App Ventures' cutting edge sensor technology
products with a secure communication framework that detects web-based attached
on web apps and website under the “App Fence” and “AppSecure” brand name, and
further identified in Schedule A.
 
1.4           "Territory" means those territories identified in Schedule B.
 
II.             APPOINTMENT, TERRITORY AND PRODUCT


2.1           Subject to the terms hereof, App Ventures hereby appoints the
Distributor and grants to the Distributor the exclusive right to distribute,
sell, market and promote the Product within the Territory.


2.2           The Distributor shall not be entitled to appoint sub-distributors
to distribute, market, sell, or promote the Product within the Territory without
the prior express written consent of App Ventures, pursuant to Article VIII,
which shall not be unreasonably withheld.
 
III.            DISTRIBUTOR NOT MADE AGENT OR LEGAL REPRESENTATIVE


This Agreement does not render Distributor an agent or legal representative of
App Ventures for any purpose whatsoever. The Distributor is not granted any
right or authority to assume or to create any obligation or responsibility,
express or implied, on behalf of or in the name of App Ventures or to bind App
Ventures in any manner or thing whatsoever.


IV.           PRICING AND PAYMENT


4.1           Product shall be sold to the Distributor by App Ventures at the
pre-determined prices set forth in Schedule C hereto. Any change in the price of
Product shall not affect orders by the Distributor that were accepted by App
Ventures prior to such change. As business conditions warrant, App Ventures
shall have the unrestricted right to change the price of the Product, provided
that App Ventures provides Distributor sixty (60) days prior written notice of
any such price increase before it becomes effective.
 
4.2           The Distributor shall pay for all orders for Product by electronic
bank transfer, certified check or bank draft in favor of App Ventures.
 
4.3           The purchase price for each order of Product must be paid by the
Distributor prior to shipment of the Product and the Distributor shall incur all
shipping and packaging costs.


4.4           The Distributor shall pay App Ventures an up-front distribution
fee of five hundred thousand (500,000) shares of the Distributor’s common stock,
par value $.001 per share (the “Shares”). The Shares issued to App Ventures on
the date hereof shall have the status of “restricted” securities as the term is
defined by Rule 144 under the Securities Act of 1933, as amended.  The Shares,
when issued to AppVentures, will be duly authorized, validly issued and
outstanding, fully paid and nonassessable and will not be subject to any liens
or encumbrances.


 
2

--------------------------------------------------------------------------------

 
 
4.5           Any other payments by the Distributor to App Ventures to be made
hereunder shall be in United States dollars.
 
V.             TERMS AND CONDITIONS OF PRODUCT ORDERS


5.1          The Distributor shall submit a written purchase order to App
Ventures specifying the amount of Product required. App Ventures agrees to
provide an acceptance of an order within five (5) business days after receiving
a written purchase order from the Distributor.


5.2          All of the Product ordered by the Distributor shall be shipped
within five (5) business days from the date the acceptance of an order has been
delivered to the Distributor. Delivery of all Product sold by App Ventures to
the Distributor shall be F.O.B. the place of Product manufacture. The method and
route of shipment shall be at the sole discretion of the Distributor. Nothing in
this section shall mean or be implied to mean that there is any shifting of the
risk of loss of goods to App Ventures once such goods are placed in the control
of Distributor’s carrier. All such risk of loss is borne by Distributor once the
Product to be shipped have been delivered to or placed in the control of the
carrier.


5.3          App Ventures shall deliver the Product to the Distributor free and
clear of all liens, encumbrances and security interests and shall not, without
the prior written consent of the Distributor: (a) transfer, deliver or otherwise
provide the Product as listed in the written purchase order submitted by the
Distributor to any other person or entity; or (b) assign any rights to the
Product as listed in the written order submitted by the Distributor to any other
person or entity.


5.4           Prior to receiving an acceptance of the written order from App
Ventures, the Distributor may cancel any order at any time, with or without
cause, and the Distributor’s liability for such cancellation shall be limited to
App Ventures’s out-of-pocket costs and expenses incurred for such cancelled
order.


5.5           The Distributor shall give notice to App Ventures of any claims
relating to the non-conformity of Product. The Distributor shall make all claims
with respect to the Product as follows:



 
(a)
 Any claim that a shipment contains a shortage of Product or other error in
delivery must be made by the Distributor to App Ventures in writing within seven
(7) days from the date of receipt by the Distributor of such shipment of Product
together with a reasonable description of the delivery error. The Distributor’s
failure to make a claim in accordance with the foregoing sentence shall
constitute  agreement by the Distributor that there was no error in delivery.
Provided that the Distributor makes a claim in accordance with this Section
5.5(a) and proves that the shipment contained a shortage of Product or other
error in delivery, App Ventures, at the Distributor’s option, shall deliver to
the Customer to such location(s) designated by the Distributor, at App Ventures’
risk and cost and expense, the number of Product in shortage in such shipment,
or credit the Distributor the amount of such shortage.
 

 
(b)  
In the event that the Distributor claims that upon delivery any of the Product
are non-conforming for any reasons other than as set forth in Section 5.5(a),
then Distributor may reject the same, provided that (i) within thirty (30) days
after receipt by the Distributor of such shipment of Product, the Distributor
notifies App Ventures of such rejection, in writing, together with a reasonable
description of why the Product have been rejected (the “Rejection Notice”), (ii)
the Distributor, at App Ventures’ option, may return to App Ventures the
rejected Product or shipment, subject to the terms and conditions hereinafter
provided, within thirty (30) days after the Distributor sends the Rejection
Notice, and (iii) none of the Product has been changed from its original
condition. The Distributor’s failure to make a claim in accordance with the
foregoing sentence shall constitute unqualified acceptance of all shipments and
Product. Provided that the rejected Product have been rejected by the
Distributor in accordance with the terms of this Section 5.5(b) and are proved
to have been non-conforming, App Ventures shall credit the Distributor for the
cost of the Product and all costs and expenses incurred by the Distributor in
shipping the rejected Product back to App Ventures, if such Product return
requested is made by App Ventures to the distributor.

 
 
3

--------------------------------------------------------------------------------

 
 
5.7           App Ventures shall have no obligation or liability to the
Distributor for any loss, damage or expense of any kind caused directly or
indirectly by the Product or the use, maintenance, repairs or adjustments of or
to the Product except as may be provided in such warranty.
 
VI.           OBLIGATIONS OF THE PARTIES


6.1           App Ventures shall at all times during the Term of the Agreement:
 

 
(a)
publish and make available to the Distributor from time to time a list of the
Product and a list of the prices charged by App Ventures therefore;




 
(b)
reimburse the Distributor under any warranty obligation of App Ventures;




 
(c) 
permit the Distributor to use App Ventures' “App Fence” and “AppSecure”
trademarks (collectively "Trademark") for the sole purpose of advertising,
marketing and distributing the Product within the Territory.




 
(d) 
grants Distributor a royalty-free, exclusive, non-transferable license to use
App Ventures' Confidential Information, Improvement Inventions, that are
directly relevant to the advertising, marketing, distribution, and sale of the
Product within the Territory under this Agreement. This license is limited in
scope, and shall not authorize Distributor to use App Ventures' Confidential
Information, Improvement Inventions, outside of this Agreement without App
Ventures' prior, written consent.

 
6.2           Distributor shall at all times during the Term of this Agreement:



 
(a)  
use commercially reasonable efforts to further the advertising, promotion,
marketing, distribution and sale of the Product (including, but not limited to,
promoting the Product at certain national trade shows) under the Trademarks in
the Territory.

 

 
(b)  
be responsible for any and all taxes that would arise in connection with
Distributor’s sale, resale or use of the Product in the Territory.

 

 
(c)  
conduct its activities under this Agreement in compliance with all applicable
laws, rules, regulations and governmental orders now or hereafter in effect in
the Territory.  If there is a conflict between the terms of this Agreement and
actual applicable law, Distributor shall comply with the requirements of
applicable law and give App Ventures written notice of such conflict and
promptly and fully cooperate with App Ventures and App Ventures’ counsel in
determining the most effective way, if any, to meet the terms and conditions of
this Agreement

 

 
(d)  
not to (i) disassemble, decompile, or otherwise reverse engineer the Product or
otherwise attempt to learn the structure, inventions, or ideas underlying the
Product, except to the extent this clause (i) is expressly prohibited by
applicable law, (ii) rent, lease, or otherwise provide temporary access to a
Product, (iii) copy of modify the Product, or (iv) allow others to do any of the
foregoing.

 

 
(e)
comply with the U.S. Foreign Corrupt Practices Act and all applicable export
laws, restrictions, and regulations of any United States or foreign agency or
authority and not to export or re-export, or allow the export or re-export of
any product, technology, or information it obtains or learns pursuant to this
Agreement (or any direct product thereof) in violation of any such laws,
restrictions or regulations.  Distributor shall obtain and bear all expenses
relating to any necessary licenses and/or exemptions with respect to the export
from the U.S. of the Product to any location in compliance with all applicable
laws and regulations prior to delivery thereof App Ventures.

 
 
4

--------------------------------------------------------------------------------

 
 
VII.          Representations and Warranties.


7.1           Representations and Warranties of the   Distributor.  The
Distributor represents and warrants to App Ventures, as of the date hereof, as
follows:


(a)            Distributor is duly organized, validly existing and in good
standing under the laws of Nevada and is duly qualified to do business and are
in good standing in each jurisdiction in which the nature of the business being
conducted requires such Seller to be so qualified.


(b)            Distributor has the necessary power and authority to enter into
and deliver this Agreement and to perform its obligations hereunder.  The
execution and delivery of this Agreement by Distributor and the performance by
Distributor of its obligations hereunder have been duly authorized by all
necessary corporate action.  This Agreement and all agreements contemplated to
be delivered hereunder have been executed and delivered by Distributor and
constitutes the legal, valid and binding obligations of Distributor enforceable
against it in accordance with their terms, subject, however, to limitations with
respect to enforcement imposed by law in connection with bankruptcy, insolvency
and other laws affecting creditors’ rights generally.


(c)            Neither the execution and the delivery of this Agreement by
Distributor, nor the consummation by Distributor of the transactions
contemplated hereby will (with or without the giving of notices or the passage
of time) (i) violate any applicable law or other restriction of any governmental
authority to which any Distributor is subject or any provision of Distributor’
charter or bylaws (or other organizational documents) or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which the Distributor is a party or by which Distributor is
bound could adversely affect the consummation of the transactions contemplated
hereby.  Distributor does not need to give any notice to, make any filing with
or obtain any authorization, consent or approval of, any governmental authority
or other third party in order for the parties to consummate the transactions
contemplated by this Agreement.


(d)            The information filed with the U.S. Securities and Exchange
Commission (the “SEC”) by or on behalf of Distributor since May 22, 2012 (the
“SEC Filings”) complies as to form in all material respects with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
applicable.  No facts have come to the attention of the Sellers that have caused
any of the Sellers to believe that any such information contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.


(e)            Except as may have been corrected or supplemented in a subsequent
SEC Filing, the financial statements of Distributor included in the SEC Filings
(the “Financial Statements”) comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Except as may have been corrected
or supplemented in a subsequent SEC Filing, the Financial Statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved, except as
may be otherwise specified in such Financial Statements or the notes thereto,
or, in the case of unaudited financial statements, as permitted by Regulation
S-X promulgated under the Securities Act and the Exchange Act, and fairly
present in all material respects the financial position of Shumate and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal,  year-end audit adjustments and the lack of
footnotes.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)            There is no complaint or petition in which relief is sought that
would prevent, delay or make illegal the transactions contemplated by this
Agreement, and there is no litigation, action, suit, proceeding or investigation
by any governmental authority pending or threatened against (orally or in
writing), involving, affecting or relating to Distributor or the transactions
contemplated by this Agreement.


(f)            No representation, warranty, statement or information contained
in this Agreement (including the various Schedules attached hereto) or any
agreement executed in connection herewith or in any certificate delivered
pursuant hereto or thereto or made or furnished to App Ventures or their
respective representatives by or on behalf of Distributor, contains or shall
contain any untrue statement of a material fact or omits or shall omit any
material fact necessary to make the information contained therein not
misleading.  Distributor has provided App Ventures with true, accurate and
complete copies of all documents listed or described in the various Schedules
attached hereto.


7.2           Representations and Warranties of App Ventures.  App Ventures
hereby represents and warrants to Distributor as of the date hereof, as follows:


(a)            App Ventures is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its business being conducted requires it to be so qualified.


(b)           App Ventures has the necessary power and authority to enter into
and deliver this Agreement and to perform its obligations hereunder.  The
execution and delivery of this Agreement by App Ventures and the performance by
App Ventures of its obligations hereunder have been duly authorized by all
necessary action.  This Agreement and all agreements contemplated to be
delivered hereunder constitute the legal, valid and binding obligations of  App
Ventures enforceable against it in accordance with their terms, subject,
however, to limitations with respect to enforcement imposed by law in connection
with bankruptcy, insolvency and other laws affecting creditors’ rights
generally.


(c)            Neither the execution and the delivery of this Agreement by App
Ventures, nor the consummation by App Ventures of the transactions contemplated
hereby will (with or without the giving of notices or the passage of time) (i)
violate any applicable law or other restriction of any governmental authority to
which App Ventures is subject or any provision of its charter or bylaws (or
other organizational documents) or (ii)  conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel, or require any notice
under any agreement, contract, lease, license, instrument or other arrangement
to which App Ventures is a party or by which App Ventures is bound or could
adversely affect the consummation of the transactions contemplated hereby or the
value of the Assets or result in the imposition of any encumbrance upon any of
the Assets  App Ventures does not need to give any notice to, make any filing
with or obtain any authorization, consent or approval of, any governmental
authority or other third party in order for the parties to consummate the
transactions contemplated by this Agreement.


(d)           App Ventures understands that the Shares have not been registered
with the SEC under the Securities Act, nor registered/qualified under the “blue
sky” laws of any state, in reliance on an exemption from such
registration/qualification for transactions not involving a public offering and
that the Distributor is relying upon the representations made in this letter in
concluding that such exemptions apply.
 
(f)            App Ventures acknowledges that the Distributor has made available
to App Ventures and App Ventures’ advisors the opportunity to obtain information
to evaluate the merits and risks of the investment in the Shares, and App
Ventures has received all information requested from the Distributor.  App
Ventures has had an opportunity to ask questions and receive answers from the
Distributor regarding the terms and conditions of the offering of the Shares and
the business, properties, plans, prospects, and financial condition of the
Distributor and to obtain additional information as App Ventures has deemed
appropriate for purposes of investing in the Shares.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           App Ventures is an “accredited investor”, as such term is defined
in Regulation D promulgated by the Commission under the Securities Act, is
experienced in investments and business matters, has made investments of a
speculative nature and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable App
Ventures to utilize the information made available by Distributor to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase App Ventures has the authority and is duly and legally
qualified to purchase and own the Shares.
 
(h)           App Ventures hereby represents that App Ventures is acquiring the
Shares for investment for App Ventures’ own account and not with a present
intention of distributing the Shares and that App Ventures is not acting as an
“underwriter” as defined in Section 2(a)(11) of the Securities Act with respect
to the Shares.
 
(i)            App Ventures has not received any general solicitation or general
advertising concerning the Shares, nor is App Ventures aware of any such
solicitation or advertising.  Further, App Ventures has a preexisting personal
or business relationship with the Distributor or any of its officers, directors
or controlling persons.
 
(j)            App Ventures understands that the Shares are “restricted
securities” as defined in the Act and that the Shares can be disposed of only if
there is an effective registration statement covering such disposition, or an
exemption from such registration is available.  App Ventures further understands
that an exemption from such registration may or may not be available.
 
(k)           App Ventures acknowledges that the Distributor will place an
appropriate legend concerning the matters contained in this letter on the
certificate(s) evidencing the Shares, and that the Distributor will prohibit
transfer of such certificate(s) except in compliance with the conditions set
forth herein.
 
The legend will be substantially as follows:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933.  The shares have been acquired for investment and may
not be sold, transferred or assigned in the absence of an effective registration
statement for these shares under the Securities Act of 1933 or an opinion of the
Company’s counsel that registration is not required under said Act.”


VIII.         SUB-DISTRIBUTORS
 
8.1           In the event that Distributor determines that commercial
exploitation of the Product within the Territory requires the appointment of
sub-distributors through which the Product may be sold, then Distributor shall
identify such sub-distributors to App Ventures, and seek App Ventures's prior
written approval of them, which shall not be unreasonably withheld, before
appointing any such sub-distributors under this Agreement.


8.2           Any sub-distributor approved in writing by App Ventures shall have
the right during the continuance of this Agreement to use App Ventures’s
Trademark, Patents, and other intellectual property rights licensed under this
Agreement for the sole purpose of promoting the sales of the Product throughout
the Territory under the same terms and conditions imposed upon Distributor under
this Agreement.


 
7

--------------------------------------------------------------------------------

 
 
IX.           IMPROVEMENT INVENTIONS
 
9.1          Distributor shall have no right to make any modifications or
improvements to the Product without App Ventures' prior, written permission. In
the event that Distributor does conceive, develop, or reduce to practice any
invention or other information arising from or based upon the use of App
Ventures' Confidential Information or Product (hereinafter "Improvement
Invention"), then App Ventures shall be the sole owner of such Improvement
Invention, which shall be subject to the non-exclusive distributorship grant of
Article II. Should Distributor desire modification or improvement to be made to
the Product, then it shall contract with App Ventures under a separate agreement
to develop such modifications or improvements.


9.2           Only App Ventures shall have the right, in its sole discretion, to
patent the Product and Improvement Inventions.
 
X.            CONFIDENTIALITY


10.1         Each party recognizes the importance to the other party that of
that other party’s Confidential Information, and such information is critical to
the business of the disclosing party. Each party recognizes that neither party
would enter into this Agreement without assurance that its Confidential
Information and the value thereof will be protected as provided in this Section
10 and elsewhere in this Agreement.


10.2         All Confidential Information shall remain the property of the
disclosing party. The receiving party shall hold in strict confidence the
disclosing party’s Confidential Information and with no less than the same
degree of care that it holds its own confidential and proprietary information,
and it will take all reasonable precautions to protect such Confidential
Information. The receiving party shall make the Confidential Information
received under this Agreement available only to those of its employees who have
a need to know the same in connection with their work assignments to further the
objections contemplated under this Agreement. No disclosures to third parties
shall be made by the receiving party of such Confidential Information without
the prior written approval of the disclosing party. The receiving party will use
the disclosing party’s Confidential Information only for the purposes and under
the circumstances provided in this Agreement.


10.3         Upon any termination of this Agreement, or earlier at a party's
request, each party will return the other party’s Confidential Information and
all documents or media containing any such Confidential Information to the other
party.


10.4         Each party acknowledges and agrees that the other party shall be
entitled to appropriate equitable relief in addition to whatever remedies it may
have at law in the event of a breach by the other party of its covenants
contained in this Section 10. The foregoing provision is in addition to, and not
in limitation of, any and all remedies at law, in equity or otherwise, that the
non-breaching party may have upon the other party’s breach of this Agreement.


10.5         Except as otherwise provided in this Agreement, either party shall
immediately notify the other party of any private or governmental request for
Confidential Information or any other information or documents relating to the
Product or this Agreement. Each party shall have the right to participate in the
other party’s response to any such request. If a party receives any legal
instrument requiring the production of data, work papers, reports, or other
materials relating to this Agreement, that party shall: (a) give the other
party, if possible, the opportunity to participate in quashing, modifying or
otherwise responding to any compulsory process in an appropriate and timely
manner; and (b) cooperate fully with the other party’s efforts to narrow the
scope of any such compulsory process, to obtain a protective order limiting the
use or disclosure of the information sought, or in any other lawful way to
obtain continued protection of the Confidential Information.


10.6         If either party becomes aware of the loss, theft or
misappropriation of Confidential Information which is in its possession or
control, it shall notify the other party in writing within seven (7) days of its
discovery of such loss, theft or misappropriation.


10.7         The rights and duties of this Article 10 shall survive the
termination of this Agreement, whether upon expiration or termination by either
party.
 
 
8

--------------------------------------------------------------------------------

 
 
XI.           TERM AND TERMINATION


11.1         This Agreement shall continue in full force and effect for
twenty-five (25) years from the Effective Date (the “Term”), unless otherwise
terminated as provided in Section 11.2 below, or by mutual written consent of
the parties hereto; provided, however, that so long as Distributor is not in
breach of this Agreement, then the Agreement shall automatically renew for a new
Term.


11.2         Either party may terminate this Agreement at any time as follows:
 

 
(a)
By either party, effective immediately, in the event that the other party should
fail to materially perform any of its material obligations under this Agreement
and should fail to remedy such failure within thirty (30) calendar days after
receiving written demand to remedy such failure, or in the event such other
party, despite remedying a particular failure within thbirty (30) days as
aforesaid, is guilty of chronic or persistent breaches of such material
obligation in question, in the end result having a material adverse effect upon
the other party; or

 

 
(b)
By either party, upon thirty (30) days’ written notice if a force majeure event
described in Section 16.1 shall have occurred and continue for sixty (60) days.



11.3         App Ventures may terminate this agreement at any time if the
Distributor should become the subject of any voluntary or involuntary
bankruptcy, receivership or other insolvency proceedings or make an assignment
or other arrangement for the benefit of its creditors, or if such other party
should be nationalized or have any of its material assets expropriated.
 
11.4        This Agreement may also be terminated by mutual agreement of the
parties.
  
XII.          EFFECT OF TERMINATION


12.1         The rights, duties and obligations of the parties upon and
following the expiration or termination of this Agreement however occurring
shall be governed by the following provisions:
 

 
(a)
The termination of this Agreement shall not release or affect, and this
Agreement shall remain fully operative as to, any obligations or liabilities
incurred by either party prior to the effective date of such termination;

 

 
(b)
App Ventures, subject to its production capabilities, shall fill all orders
submitted by the Distributor during the term of this Agreement regardless of
whether any of the Product in such orders are to be delivered after the
expiration or termination of this Agreement. During such period of time that App
Ventures is filling such orders, all terms of this Agreement shall apply between
the parties with respect to such production; and

 

 
(c)
App Ventures shall not be liable in any manner whatsoever to the Distributor for
any damage of any kind whether direct, indirect or consequential, or for any
profits on anticipated sales, or for any expenditures or investments;

 

 
(d)
Upon the effective date of termination of this Agreement, the parties hereto
acknowledge that the exclusivity provisions set forth in Paragraph 2 herein will
no longer be in effect and that any limitations on the parties pertaining to
sales and marketing and potential customers are dissolved and the parties are
free to contract with any third party for future business; and

 

 
(e)
Termination or expiration of this Agreement for any reason shall not relieve the
parties of their obligations under Articles IX, X, XI, XII, XIII, XIV, and XV of
this Agreement.

 
 
9

--------------------------------------------------------------------------------

 
 
XIII.         NO WARRANTY


THE PARTIES EXPRESSLY DISCLAIM ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS OR A PARTICULAR
PURPOSE, PATENT VALIDITY, OR NON-INFRINGEMENT OF A THIRD-PARTY PATENT OF OTHER
INTELLECTUAL PROPERTY RIGHTS REGARDING THE USE OR COMMERCIALIZATION OF PRODUCT,
CONFIDENTIAL INFORMATION, IMPROVEMENT INVENTIONS.
 
XIV.        INDEMNIFICATION


14.1         App Ventures’ Indemnification.  App Ventures shall indemnify,
defend and hold harmless Distributor and each of its subsidiaries, officers,
directors, shareholders, representatives, agents, and employees (“Distributor
Indemnified Parties”), from and against any and all claims, damages, losses and
expenses, including specifically any settlements of and damages awarded to any
third party or demand made against any of the Distributor Indemnified Parties
resulting from, arising out of, or imposed upon or incurred by any person to be
indemnified hereunder by reason of (i) any breach of representation, warranty or
covenant on the part of App Ventures under this Agreement; or (ii) other gross
negligence or intentional misconduct of App Ventures; provided that in no event
shall App Ventures be liable for Distributor’s negligence or willful misconduct.


14.2         Distributor’s Indemnification.  Distributor shall indemnify, defend
and hold harmless App Ventures and each of its subsidiaries, officers,
directors, shareholders, representatives, agents and employees (the “App
Ventures Indemnified Parties”) from and against all claims, damages, losses and
expenses resulting from, arising out of, or imposed upon or incurred by any
person to be indemnified hereunder by reason of (i) any breach of
representation, warranty or covenant on the part of Distributor under this
Agreement; (ii) other negligence or intentional misconduct of Distributor; (iii)
such Product liability damages arising from the sale, distribution or marketing
of the Product by Distributor (excluding such Product liability damages arising
from the design, manufacture, testing, packaging, labeling, application or use
of the Product) or App Ventures’s negligence or willful misconduct; or (iv) any
indemnification obligations of Distributor as set forth herein


14.3         Limited Liability.  Notwithstanding anything else in this Agreement
or otherwise, App Ventures will not be liable with respect to any subject matter
of this Agreement under any contract, negligence, strict liability, or other
legal or equitable theory for (i) any amounts in excess in the aggregate of the
amounts paid to App Ventures hereunder during the twelve month period prior to
the date the cause of action arose, or (ii) any incidental or consequential
damages or lost profits, or (iii) cost of procurement of substitute goods. App
Ventures shall have no liability for any failure or delay due to matters beyond
its reasonable control.  This section does not limit liability for bodily injury
of a person.


XV.          RESERVED


XVI.        MISCELLANEOUS PROVISIONS


16.1         Neither party shall be in default hereunder by reason of any
failure or delay in the performance of any obligation under this Agreement where
such failure or delay arises out of any cause beyond the reasonable control and
without the fault or negligence of such party. Such causes shall include,
without limitation, storms, floods, other acts of nature, fires, explosions,
riots, war or civil disturbance, strikes or other labor unrests, embargoes and
other governmental actions or regulations which would prohibit either party from
ordering or furnishing the Product or from performing any other aspects of the
obligations hereunder, delays in transportation, and liability to obtain
necessary labor, supplies or manufacturing facilities.
 
 
10

--------------------------------------------------------------------------------

 


16.2          Each and every right and remedy hereunder is cumulative with each
and every other right and remedy herein or in any other agreement between the
parties or under applicable law.


16.3          Each party hereby acknowledges receipt of a signed copy of this
Agreement.


16.4         Nothing contained in this Agreement shall create or shall be
construed as creating a partnership, a joint venture, agency or employment
relationship between the parties. The parties agree to perform their obligations
in accordance with this Agreement at arms’ length and only as independent
contractors. Neither party has the right or authority to assume nor create any
obligations or responsibilities, express or implied, on behalf of the other
party, and neither party may bind the other party in any manner or thing
whatsoever. Neither party shall be liable, except as expressly provided
otherwise in this Agreement, for any expenses, liabilities or other obligations
incurred by the other.


16.5         App Ventures and the Distributor each represent and warrant to the
other that it is duly organized, validly existing and in good standing under the
laws of the States  in which incorporated, and that it has full corporate power
and authority to carry on the business presently being conducted by it and to
enter into and to perform its obligations under this Agreement.


16.6         App Ventures and the Distributor each represent and warrant to the
other that it has taken all action necessary to authorize the execution and
delivery of this Agreement and the performance of each party’s respective
obligations hereunder. Each party’s officer executing this Agreement on its
behalf has the legal power, right and authority to bind the party to the terms
and conditions of this Agreement, and when he or she executes and delivers this
Agreement and any instruments contemplated herein, he or she will have the
power, right and authority to bind the party thereto.


16.7         All notices, requests, demands and other communications hereunder
shall be given in writing and shall be: (a) personally delivered; (b) sent by
telecopy, facsimile transmission or other electronic means of transmitting
written documents with confirmation of receipt; or (c) sent to the parties at
their respective addresses indicated herein by registered or certified mail,
return receipt requested and postage prepaid, or by private overnight mail
courier services with confirmation of receipt. The respective addresses to be
used for all such notices, demands or requests shall be as set forth on page 1
hereof or to such other person or address as either party shall furnish to the
other in writing from time to time. If personally delivered, such communication
shall be deemed delivered upon actual receipt by the “attention” addressee or a
person authorized to accept for such addressee; if electronically transmitted
pursuant to this paragraph, such communication shall be deemed delivered the
next business day after transmission (and sender shall bear the burden of proof
of delivery); if sent by overnight courier pursuant to this paragraph, such
communication shall be deemed delivered upon receipt by the “attention”
addressee or a person authorized to accept for such address; and if sent by mail
pursuant to this paragraph, such communication shall be deemed delivered as of
the date of delivery indicated on the receipt issued by the relevant postal
service, or, if the addressee fails or refuses to accept delivery, as of the
date of such failure or refusal. Any party to this Agreement may change its
address for the purposes of this Agreement by giving notice thereof in
accordance with this section 16.7.


16.8         This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
 
 
11

--------------------------------------------------------------------------------

 


16.9         This Agreement is not intended, nor shall it be construed, to
confer upon any person except the parties hereto and its successors and
permitted assigns any rights or remedies under or by reason of this Agreement,
except as contemplated herein.
 
16.10       This Agreement and all matters arising under or growing out of or in
connection with or in respect of this Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.


16.11       The headings in this Agreement are inserted for convenience only and
shall not constitute a part hereof.


16.12       Each provision contained in this Agreement is declared to constitute
a separate and distinct covenant and provision and to be severable from all
other separate, distinct covenants and provisions. In any provision of this
Agreement is or becomes invalid, illegal, or unenforceable in any jurisdiction,
such provision shall be deemed amended to conform to applicable laws as to be
valid and enforceable or, if it cannot be so amended without materially altering
the intention of the parties, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.


16.13       No waiver of a breach of any provision of this Agreement shall be
deemed to be, or shall constitute, a waiver of a breach of any other provision
of this Agreement, whether or not similar, nor shall such waiver constitute a
continuing waiver of such breach unless otherwise expressly provided in such
waiver.


16.14       This Agreement may not be assigned by the Distributor without the
prior written consent of App Ventures. App Ventures may assign, transfer, or
convey its manufacturing obligations to third parties who shall be bound by the
same standards as App Ventures.


16.15       All prices quoted in this Agreement are exclusive of all applicable
sales, use or other excise taxes (including sales tax and goods and services
tax). The Distributor is responsible for all taxes and similar charges customary
for a buyer of Product and services as herein contemplated.


16.16      The parties hereby agree and consent that the State Courts of Los
Angeles County, California shall have exclusive jurisdiction to hear and
determine any claims or disputes among the parties pertaining to this Agreement
or to any matter arising out of this Agreement, including any claims for
temporary or permanent injunctive relief; or any causes of action brought in
equity by either party hereto.  The parties hereby expressly consent and submit
in advance to such jurisdiction in any action or suit commenced in such court
and waive any objection they may have regarding jurisdiction or venue


16.17       The parties agree to execute such documents, make such filings and
take such actions as may be reasonably necessary at the request of the other
party to give full force and effect to the provisions hereof.


16.18       This Agreement may be executed in one or more counterparts, each of
which when taken together shall constitute one and the same instrument. This
Agreement may be delivered by personal delivery of facsimile transmission.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.
 
APP VENTURES LTD.
       
By:
/s/ Kerry Singh
  Name: Kerry Singh   Title: President  

 
CLOUD SECURITY CORP.
       
By:
/s/ Safa Movassaghi
  Name: Safa Movassaghi   Title: President  

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Product List

 
All App Ventures sensor technology products with a secure communication
framework that detects web-based attached on web apps and website under  the
“App Fence” and “AppSecure” brand name
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE B


Territory


The World
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C


Price List



Product
 
  Packaged Wholesale Pricing
                             

 
 

--------------------------------------------------------------------------------